EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of JMAR Technologies, Inc. (the “Company”) on Form 10-K/A for the year ended December31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), C. Neil Beer, Chief Executive Officer of the Company and Edward C. Hall, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to the best of our knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ C. Neil Beer C. Neil Beer Chief Executive Officer Date:April 9, 2008 By: /s/ Edward C. Hall Edward C. Hall Chief Financial Officer
